Citation Nr: 1223747	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a right knee disability. 

2.  Entitlement to service connection for a right hip disability, to include arthritis of the right hip, to include as secondary to a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1950 to November 1954. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims of entitlement to service connection.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

In this case, the Veteran contends that he has a right knee disability related to service.  He additionally asserts that he has right knee arthritis and a right hip disability, to include arthritis, secondary to his right knee disability.  In his June 2008 statement, he indicates that he injured his right knee during service in July or August 1954 when he fell down some stairs landing on a cement floor.  He states that he landed in an awkward position with his knee in a twisted position and he hit his face on the ground whereby breaking a large piece of his front tooth.  He indicates that he was mainly treated for his broken tooth and was told to go back to work.  The Veteran further states that he limped around for a day or two without treatment.  In various other statements submitted during the appeal period, the Veteran has also indicates that he was treated at Clark Air Force Base Hospital in the Philippines following this incident.  

As an initial matter, the Board notes that not all of the Veteran's service treatment records are available in this case as they are fire-related.  However, of the available records there is a September 1954 record showing that the Veteran was treated for a lacerated lip.  

Additionally, post-service records include an April 1980 letter from C. Andras, M.D. who noted that the Veteran reported that he first began to have difficulty with his right knee about five weeks before.  A January 1981 hospitalization record reiterates that the Veteran first began to have difficulty with his right knee in the spring of 1980 when he noticed pain and swelling.  An October 2006 hospital records noted the Veteran's report of having right knee injuries in 1979 when he had a meniscus injury.  He also stated that he had aches and pains over the next 25 years.  Most recently in letters dated in January and November 2007, H.D. Scott, III, M.D. noted the Veteran's report of twisting his right knee in service, and having intermittent pain thereafter until he had meniscal surgery.  Dr. Scott speculated that the Veteran could have had an undiagnosed meniscus tear in 1954 and appears to note a possibility between the Veteran's development of arthritis and a possible meniscus tear in service.  

The Board notes that based on review of the evidence, there does not seem to be objective evidence of a right knee disability or related complaints until 1980.  However, the Board acknowledges that the Veteran is competent as to his assertions of falling and twisting his knee during service and having problems ever since that time.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran's statements have been inconsistent with regard to onset and continuity of symptoms (in varying statements over the years - i.e. those made in 1980 vs. most recently around the time he filed for service connection), the Board find his reports of an in-service fall and injury to his knee are credible.  In this regard, the Veteran's history of a laceration to the lip is consistent with his current assertion that he fell.  In any case, the Board finds that an examination is necessary to determine the nature of any current knee disability.  

Furthermore, the Veteran asserts that he has right knee arthritis, right hip disability, and right hip arthritis all secondary to his right knee disability.  On remand, the Veteran must be provided an examination to determine whether he has any current right hip disability and/or arthritis, and if so, whether either or both, in addition to right knee arthritis which is shown in the record, is aggravated by a right knee disability.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee and hip disabilities.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

a.  The examiner must determine the diagnoses of all current right knee and hip disabilities manifested on examination or otherwise indicated in the record.  

b.  For each right knee and hip disability identified, the examiner must offer an opinion as to whether there is a 50 percent probability or greater that it is etiologically related to service taking into consideration the Veteran's lay statements regarding an in-service fall.  

c.  If right knee arthritis and or a right hip disability, to include arthritis, is identified on examination, the examiner must determine whether there is a 50 percent probability or greater the Veteran's right knee arthritis and/or right hip disability was either (1) caused by or (2) is aggravated by the Veteran's right knee disability.   

If the examiner determines that right knee arthritis and/or right hip disability is aggravated by the right knee disability, the examiner should report the baseline level of severity of the right knee arthritis prior to the onset of aggravation.  If some of the increase in severity of the right knee arthritis disability and/or right hip disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence (for purposes of this remand) regarding an injury to his knee associated with his in-service fall.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Thereafter, readjudicate all of the Veteran's claims.   If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



